UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-3952 SIBONEY CORPORATION (Exact name of registrant as specified in its charter) Maryland 73-0629975 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 325 N Kirkwood Rd, Ste 300, St Louis, MO 63122 (Address of principal executive offices) (Zip Code) 314-822-3163 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No As of November 7, 2008, the registrant had 16,920,419 outstanding shares of Common Stock. SIBONEY CORPORATION FORM 10-Q INDEX Page PART IFINANCIAL INFORMATION Item 1.Unaudited Financial Statements Consolidated Balance Sheets, September 30, 2008 and December 31, 2007 3 Consolidated Statements of Operations, Three and Nine Months Ended September 30,2008 and 2007 4 Consolidated Statements of Stockholders’ Equity, Nine Months Ended September30,2008 and 2007 5 Consolidated Statements of Cash Flows, Nine Months Ended September 30,2008 and 2007 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4.Controls and Procedures 18 PART IIOTHER INFORMATION Item 3.Defaults Upon Senior Securities 18 Item 6.Exhibits 18 SIGNATURES 19 INDEX TO EXHIBITS 20 2 PART IFINANCIAL INFORMATION Item 1.Unaudited Financial Statements SIBONEY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2008 2007 Assets Current Assets Cash $ 631,383 $ 217,843 Accounts receivable, net 552,496 557,388 Inventories, net 189,196 209,420 Prepaid expenses 60,962 77,551 Total current assets 1,434,037 1,062,202 Property and Equipment, Net 58,901 95,151 Long-term Note Receivable 148,576 151,908 Capitalized Software, Net 1,899,190 2,133,048 Goodwill 1,045,015 1,045,015 Other Assets 11,002 20,720 Total assets $ 4,596,721 $ 4,508,044 Liabilities and Stockholders' Equity Current Liabilities Current portion of term loan $ 662,323 $ 103,125 Line of credit 1,425,000 — Current portion of subordinated debt (related party) 227,808 — Accounts payable 258,546 235,637 Accrued expenses 168,506 266,634 Deferred revenue 204,755 106,330 Interest payable 8,697 15,068 Total current liabilities 2,955,635 726,794 Long-Term Liabilities Line of credit — 1,075,000 Long-term portion of term loan — 652,784 Subordinated debt (related party) — 202,391 Other long-term liabilities 54,400 54,400 Total long-term liabilities 54,400 1,984,575 Commitments and Contingencies Stockholders' Equity Common stock: Authorized 100,000,000 shares at $0.10 par value; issued and outstanding 16,920,419 at September 30, 2008 and December 31, 2007 1,692,042 1,692,042 Additional paid-in capital 82,653 77,600 Retained earnings (deficit) (188,009 ) 27,033 Total stockholders' equity 1,586,686 1,796,675 Total liabilities and stockholders' equity $ 4,596,721 $ 4,508,044 Note:The balance sheet at December 31, 2007 has been derived from the audited consolidated financial statements at that date. See accompanying notes to unaudited consolidated financial statements. 3 SIBONEY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, For the Nine Months Ended September 30, 2008 2007 2008 2007 Revenues $ 1,244,892 $ 1,486,094 $ 4,135,961 $ 4,604,254 Cost of Product Sales 403,305 404,611 1,262,599 1,274,684 Gross profit 841,587 1,081,483 2,873,362 3,329,570 Selling, General and Administrative Expenses 821,249 1,073,228 2,980,014 3,359,845 Income (loss) from operations 20,338 8,255 (106,652 ) (30,275 ) Other Expense Interest expense, net (32,677 ) (58,882 ) (104,037 ) (169,381 ) Gain (loss) on sale of assets — 250 (506 ) 250 Total other expense (32,677 ) (58,632 ) (104,543 ) (169,131 ) Loss before income taxes (12,339 ) (50,377 ) (211,195 ) (199,406 ) Income Tax Expense (3,847 ) (1,136,099 ) (3,847 ) (1,099,099 ) Net loss $ (16,186 ) $ (1,186,476 ) $ (215,042 ) $ (1,298,505 ) Loss per share, basic and diluted $ — $ (0.07 ) $ (0.01 ) $ (0.08 ) Weighted average number of shares, basic and diluted 16,920,419 16,920,419 16,920,419 16,920,419 Note: Basic loss per share is computed using the weighted average number of common shares outstanding during the period. For the three and nine months ended September 30, 2008 and 2007, all stock options and warrants were excluded from the computations of diluted loss per share and totaled 1,882,700 and 2,518,060, respectively, as their effect would be anti-dilutive. See accompanying notes to unaudited consolidated financial statements. 4 SIBONEY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Nine Months Ended September 30, 2008 2007 COMMON STOCK Balance at the beginning of the period $ 1,692,042 $ 1,692,042 Balance at the end of the period $ 1,692,042 $ 1,692,042 ADDITIONAL PAID-IN CAPITAL Balance at the beginning of the period $ 77,600 $ 38,296 Stock-based compensation expense 5,053 12,489 Issuance of warrants to related parties — 22,741 Balance at the end of the period $ 82,653 $ 73,526 RETAINED EARNINGS (DEFICIT) Balance at the beginning of the period $ 27,033 $ 945,709 Cumulative effect of adoption of FIN 48 — (65,000 ) Net loss (215,042 ) (1,298,505 ) Balance at the end of the period $ (188,009 ) $ (417,796 ) STOCKHOLDERS' EQUITY AT END OF PERIOD $ 1,586,686 $ 1,347,772 See accompanying notes to unaudited consolidated financial statements. 5 SIBONEY CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2008 2007 Cash Flows From Operating Activities Net loss $ (215,042 ) $ (1,298,505 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 37,186 72,422 Amortization 651,257 576,818 Interest paid "in-kind" related to subordinated debt 16,881 10,866 Amortization of subordinated debt costs 10,938 7,704 Deferred income taxes — 1,105,000 Stock-based compensation expense 5,053 12,489 Loss (gain) on sale of assets 506 (250 ) Abandonment of software development in process — 11,404 Allowance for doubtful accounts, sales credits and returns 48,775 (14,725 ) Reserve for obsolescence of inventory 15,497 11,860 Change in assets and liabilities: Accounts and note receivable (40,551 ) 83,821 Inventories 4,727 5,665 Prepaid expenses and other assets 23,905 24,044 Accounts payable, accrued expenses and deferred revenue 16,835 (91,297 ) Net cash provided by operating activities 575,967 517,316 Cash Flows From Investing Activities Payments for equipment (3,383 ) (52,541 ) Proceeds from sale of assets 1,941 250 Payments for software development costs (417,399 ) (534,631 ) Net cash used in investing activities (418,841 ) (586,922 ) Cash Flows From Financing Activities Proceeds from (payments on) line of credit 350,000 (100,000 ) Principal payments on term loan (93,586 ) (34,253 ) Proceeds from issuance of related party subordinated debt and warrants — 193,600 Net cash provided by financing activities 256,414 59,347 Change in cash 413,540 (10,259 ) Cash - Beginning of period 217,843 226,486 Cash - End of period $ 631,383 $ 216,227 See accompanying notes to unaudited consolidated financial statements. 6 SIBONEY CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION AND CONSOLIDATION Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by Siboney Corporation (“Siboney,” the “Company,” “we” or “us”) in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been condensed or omitted in accordance with such rules and regulations.In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary to state fairly the financial position of the Company, and its results of operations and cash flows.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2007, included in the Company’s Annual Report on Form 10-K filed with the SEC on March 28, 2008. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. The results of operations for the three and nine months ended September 30, 2008, are not necessarily indicative of the results that may be expected for the year ending December 31, 2008, or any other future period, and we make no representations related thereto. The accompanying consolidated financial statements have been prepared on a going concern basis which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.We have taken, or are currently taking, the following actions to allow us to continue as a going concern: · Eliminated significant operating costs to better align our expenses with our revenues. · Developed and released PracticePlanet® in August 2007 which we believe is positioned to generate a recurring revenue stream as well as open opportunities to cross-sell our Orchard Software®. · Aggressively pursuing complementary new sales channels which can fill gaps in our current distribution network. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Our significant accounting policies were described in Note 1 to our audited consolidated financial statements for the year ended December 31, 2007, included in our Annual Report on Form 10-K.These accounting policies have not significantly changed with the exception of those discussed below. Changes in Accounting Principles In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 157, Fair Value Measurements (“SFAS 157”), which clarifies that fair value is the amount that would be exchanged to sell an asset or transfer a liability in an orderly transaction between market participants.Further, the standard establishes a framework for measuring fair value in generally accepted accounting principles and expands certain disclosures about fair value measurements.In February 2008, the FASB issued FASB Staff Position (“FSP”) 157-2 that delayed application of SFAS 157 for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis, until fiscal years beginning after November 15, 2008.In October 2008, the FASB issued FSP FAS 157-3, Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active, that clarified the application of SFAS 157 and was effective upon issuance, including prior periods for which financial statements had not been issued.The partial adoption of SFAS 157 for financial assets and liabilities did not have a material impact on our consolidated financial position or results of operations.We are currently evaluating the potential impact of adopting the remaining provisions of SFAS 157 on our consolidated financial position and results of operations.See Note 3 “Fair Value Measurements”. 7 In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”).SFAS 159 permits entities to choose to measure many financial assets and financial liabilities at fair value.Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings.SFAS 159 is effective for fiscal years beginning after November15, 2007.Currently, we have not expanded our eligible items subject to the fair value option under SFAS 159. In March 2007, the FASB ratified Emerging Issues Task Force Issue No. 06-10, Accounting for Collateral Assignment Split-Dollar Life Insurance Agreements (“EITF 06-10”).EITF 06-10 provides guidance for determining a liability for postretirement benefit obligations as well as recognition and measurement of the associated asset on the basis of the terms of the collateral assignment agreement.EITF 06-10 was effective for us beginning January 1, 2008 and did not have an impact on our consolidated financial position or results of operations. In June 2007, the FASB ratified EITF 06-11, Accounting for the Income Tax Benefits of Dividends on Share-Based Payment Awards (“EITF 06-11”).EITF 06-11 provides that tax benefits associated with dividends on share-based payment awards be recorded as a component of additional paid-in capital.EITF 06-11 was effective, on a prospective basis, for us beginning January 1, 2008 and did not have an impact on our consolidated financial position or results of operations. Recent Accounting Pronouncements In May 2008, the FASB issued SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles (“SFAS 162”), which identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of non-governmental entities that are presented in conformity with generally accepted accounting principles (“GAAP”) in the United States.SFAS 162 is effective 60 days following the SEC’s approval of The Public Company Accounting Oversight Board’s related amendments to remove the GAAP hierarchy from auditing standards.The adoption of this statement is not expected to have a material effect on our consolidated financial position or results of operations. In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities - an amendment to FASB Statement No. 133 (“SFAS 161”).SFAS 161 is intended to improve financial standards for derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity's financial position, financial performance, and cash flows.Entities are required to provide enhanced disclosures about: (a) how and why an entity uses derivative instruments; (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations; and (c) how derivative instruments and related hedged items affect an entity's financial position, financial performance, and cash flows.It is effective for financial statements issued for fiscal years beginning after November 15, 2008, with early adoption encouraged.The adoption of this statement is not expected to have a material effect on our consolidated financial position or results of operations. 3.FAIR VALUE MEASUREMENTS SFAS 157 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability.As a basis for considering such assumptions, SFAS 157 establishes a three-tier value hierarchy, which prioritizes the inputs used in measuring fair value as follows: (Level 1) observable inputs such as quoted prices in active markets; (Level 2) inputs other than the quoted prices in active markets that are observable either directly or indirectly; and (Level 3) unobservable inputs in which there is little or no market data, which require us to develop our own assumptions.This hierarchy requires us to use observable market data, when available, and to minimize the use of unobservable inputs when determining fair value.Our cash balances held in checking and money market checking accounts are classified within Level 1 of the fair value hierarchy.We believe that the carrying value of our long-term note receivable approximates fair value as its interest rate of 6.183% is reasonable given the level of risk and nature of the receivable; this would be considered a Level 3 fair value measurement.The carrying value of our debt approximates fair value based on the incremental borrowing rates currently available to us for financing with similar terms and maturities, which would be considered a Level 3 fair value measurement. 8 4.BALANCE SHEET DETAILS September 30, December 31, 2008 2007 Accounts receivable: Trade accounts receivable $ 643,291 $ 622,578 Current portion of note receivable 14,733 14,545 Amount due from coal processor — 11,245 Allowance for doubtful accounts, sales credits and returns (105,528 ) (90,980 ) $ 552,496 $ 557,388 Inventories: Finished goods $ 116,897 $ 137,981 Raw materials 134,699 147,019 Reserve for obsolescence (62,400 ) (75,580 ) $ 189,196 $ 209,420 Property and equipment: Leasehold improvements $ 69,063 $ 85,891 Office equipment, furniture and fixtures 982,712 1,125,814 Machinery and equipment 389,180 444,477 1,440,955 1,656,182 Accumulated depreciation (1,382,054 ) (1,561,031 ) $ 58,901 $ 95,151 Accrued expenses: Compensation and benefits $ 110,297 $ 190,130 Royalties 49,167 59,341 Deposit from collaborator — 14,821 Other 9,042 2,342 $ 168,506 $ 266,634 Accounts receivable, inventory and property and equipment of Siboney Corporation and Siboney Learning Group, Inc. are pledged as collateral for debt (Notes 8 and 5.CAPITALIZED SOFTWARE DEVELOPMENT COSTS The components of capitalized software development costs consist of: September 30, December 31, 2008 2007 Software development in progress $ 466,027 $ 160,121 Capitalized software development costs 6,157,766 6,046,273 Accumulated amortization (4,724,603 ) (4,073,346 ) $ 1,899,190 $ 2,133,048 Amortization of software development costs charged against earnings amounted to $213,487 and $175,871 for the three months ended September 30, 2008 and 2007, respectively.Amortization of software development costs charged against earnings amounted to $651,257 and $576,818 for the nine months ended September 30, 2008 and 2007, respectively.During the first quarter of 2007, we expensed to selling, general and administrative expenses $11,404 in costs related to a title that was not released. 9 6.COLLABORATIVE ARRANGEMENT In February 2007 we entered into a strategic alliance and joint development agreement with Edumatics Corporation (“Edumatics”).Under the agreement we jointly developed an online test practice product which is marketed under the name PracticePlanet®.We share costs and revenues generated with Edumatics, as provided in the agreement.During 2007 we received approximately $390,000 in cash from Edumatics to fund its share of the costs we incurred for development efforts and overhead related to this product.We reduced the amount we capitalized into software development by approximately $14,000 during the nine months ended September 30, 2008 and $150,000 during 2007 to reflect the portion paid by Edumatics.Since the launch of PracticePlanet®, Edumatics is not obligated to provide any additional funds to support further development or overhead related to the product.Under the agreement, we reduced the amount due to Edumatics for PracticePlanet® sales by its portion of overhead costs that we incurred to support PracticePlanet®.We reduced our selling, general and administrative expenses by approximately $21,000 and $83,000 during the three months ended September 30, 2008 and 2007, respectively, to reflect Edumatics’ portion of these costs.During the nine months ended September 30, 2008 and 2007 we reduced our selling, general and administrative expenses by approximately $75,000 and $225,000, respectively. In December 2007, the FASB ratified EITF Issue 07-1, Accounting for Collaborative Arrangements (“EITF 07-1”), which discusses how parties to a collaborative arrangement (which does not establish a legal entity within such arrangement) should account for various activities.EITF 07-1 indicates that costs incurred and revenues generated from transactions with third parties should be reported by the collaborators on the respective line items in their income statements pursuant to EITF Issue 99-19, Reporting Revenue Gross as a
